DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration examination of application 16/854,761 (04/21/20) filed on 02/11/22.
Allowable Subject Matter
Claims 1 - 5, 8, 11 - 20, 23 and 26 - 30 are allowed, subject to the examiner’s amendment described below.
The restriction requirement, as set forth in the Office action mailed on 06/11/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jacob D. Gober, Reg. No. 74,399 on Tuesday, March 1st, 2020.
EXAMINER'S AMENDMENT
The application has been amended as follows:  Please amend claims 1, 3, 4, 8, 11, 13, 14, 16, 19, 23, 26, 28, 29 and 30.  
1.	(Currently Amended) A system for selling cryptocurrency, comprising:
a consumer-operated kiosk having:
a user interface,
a funds input region configured to receive paper bills and/or coins,
a first processor, and
one or more first non-transitory computer-readable storage mediums storing first computer-executable instructions executable by the first processor;
a first remote computer associated with an operator of the consumer-operated kiosk, the first remote computer having a second processor and one or more second non-transitory computer-readable storage mediums storing second computer-executable instructions executable by the second processor; and
a second remote computer associated with a cryptocurrency exchange, the second remote computer having a third processor having one or more third non-transitory computer-readable storage mediums storing third computer-executable instructions executable by a third processor,
wherein execution of the 
display to a user, via the user interface, one or more options to purchase one or more cryptocurrencies;
receive from the user, via the user interface, a selection of one of the one or more cryptocurrencies;
paper bills and/or coins from the user for the selected cryptocurrency via the funds input region;
send a request to the first remote computer to purchase the selected cryptocurrency from the cryptocurrency exchange in an amount based at least in part on a value of the received payment;
associate the purchase of the selected cryptocurrency with a first unique code and a second unique code, and
transmit to the user, and/or display to the user via the user interface, the first unique code and the second unique code;
wherein execution of the 
receive, from a computing device of the user, the first unique code and the second unique code,
verify the first unique code to verify the user and/or the purchase of the selected cryptocurrency for the cryptocurrency exchange, and
send the second unique code to the first remote computer;
wherein execution of the 
verify the second unique code to verify the user and/or the purchase of the selected cryptocurrency for the operator of the consumer-operated kiosk; and
wherein, in response to the third processor verifying the first unique code and the second processor verifying the second unique code,  further execution of the third computer-executable instructions by the third processor causes the third processor to control the second remote computer to transfer the selected cryptocurrency to a cryptocurrency wallet of the user
execution of the first computer-executable instructions by the first processor further causes the first processor to
4.	(Currently Amended) The system of claim 3 wherein the directions direct the user to access a cryptocurrency exchange website associated with the cryptocurrency exchange 
8.	(Currently Amended) The system of claim 5 wherein execution of the second computer-executable instructions by the second processor further causes the second processor to control , using the second unique code, the receipt of payment from the user for the selected cryptocurrency via the funds input region of the kiosk.
11.	(Currently Amended) The system of claim 1 wherein execution of the first computer-executable instructions by the first processor further causes the first processor to control the consumer-operated kiosk to:
request, via the user interface, a user telephone number;
receive, from the user, the user telephone number; and
associate the first unique code and the second unique code with the user telephone number,
wherein the first unique code, the second unique code, and the user telephone number are all necessary for the user to obtain the purchased cryptocurrency from the cryptocurrency exchange.
13.	(Currently Amended) The system of claim 1 wherein the first unique code is computer-generated, and wherein the second unique code is input to the consumer-operated kiosk by the user via the user interface.
 personal identification number (PIN).
16.	(Currently Amended) A method for selling cryptocurrency via a system, the system including (i) a consumer-operated kiosk having a user interface, a funds input region, and a first processor, (ii) a first remote computer associated with an operator of the consumer-operated kiosk and having a second processor, and (iii) a second remote computer associated with a cryptocurrency exchange and having a third processor, the method comprising:
displaying to a user, by the first processor and via the user interface, one or more options to purchase one or more cryptocurrencies;
receiving from the user, via the user interface, a selection of one of the cryptocurrencies;
receiving payment in the form of paper bills and/or coins from the user for the selected cryptocurrency via the funds input region;
sending a request, by the first processor, to the first remote computer to purchase the selected cryptocurrency from the cryptocurrency exchange in an amount based at least in part on a value of the received payment;
associating, at least partially by the first processor, the purchase of the selected cryptocurrency with a first unique code and a second unique code;
transmitting to the user, by the first processor, and/or displaying to the user, by the first processor and via the user interface, the first unique code and the second unique code;
receiving, by the third processor and from a computing device of the user, the first unique code and the second unique code;
verifying, by the third processor, the first unique code, wherein verifying the first unique code verifies the user and/or the purchase of the selected cryptocurrency for the cryptocurrency exchange;
sending, by the third processor, the second unique code to the first remote computer;

after verifying the first unique code by the third processor and verifying the second unique code by the second processor, transferring, at least partially by the third processor, the purchased cryptocurrency to a cryptocurrency wallet of the user.
19.	(Currently Amended) The method of claim 18 wherein the instructions direct the user to access a cryptocurrency exchange website associated with the cryptocurrency exchange
23.	(Currently Amended) The method of claim 20, further comprising verifying, by the second processor and using the second unique code, the receipt of payment from the user for the selected cryptocurrency.
26.	(Currently Amended) The method of claim 16, further comprising:
requesting, by the first processor and via the user interface, a user telephone number;
receiving, by the first processor and from the user, the user telephone number; and
associating, at least partially by the first processor 
wherein the first unique code, the second unique code, and the user telephone number are all necessary for the user to obtain the purchased cryptocurrency from the cryptocurrency exchange.
computer-operated kiosk by the user via the user interface.
29.	(Currently Amended) The method of claim 16 wherein the first unique code is a redemption code and the second unique code is a personal identification number (PIN).
30.	(Currently Amended) The method of claim 16 wherein the funds input region is a bill acceptor, and wherein receiving the payment from the user via the funds input region comprises receiving paper bills from the user via the bill acceptor.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (02/11/22), pgs. 11-14 which discusses why the claimed invention is “significantly more” in light of Alice 101.
Please refer to the prosecution history of the instant application.  In particular, applicant’s remarks (02/11/22, pgs. 14-16 which distinguish the claimed invention from the closest prior art references listed below.
Winklevoss, US Pat. No. 10,269,009
Russell, US Pat. No. 9,135,787; and
Di Iorio, US Pub. No. 2019/0087698
With respect to the non patent literature reference(s) listed below:
“How to buy bitcoins with Bitcoin ATM”, by Coin ATM Radar.  40 pages. October 31, 2014. (herein After Coin ATM Radar).

The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1 - 5, 8, 11 - 20, 23 and 26 - 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to the purchase of cryptocurrency from a consumer-operated kiosk.  
Bitcoin ATM: a criminal's laundromat for cleaning money Publication info: St. Thomas Law Review 27.2: 287. St. Thomas Law Review. (Jun 2015)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697